Citation Nr: 1745732	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  11-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional cardiac disability resulting from emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1963 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Most recently, in a decision dated in February 2016, the Board remanded the issue.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes in reviewing the file that the Veteran questioned implementation of his award of benefits for a neurocognitive disorder and major depressive disorder under the provisions of 38 U.S.C.A. § 1151.  Essentially, the RO has informed him he will not receive VA compensation benefits for several years because of the tort settlement he received.  38 U.S.C.A. § 1151 mandates that if benefits are granted under this section, VA must withhold compensation for the same disabilities for which a Federal Tort Claims Act settlement was paid until an amount equal to the tort settlement has been offset from the monthly compensation.  Therefore, he will not receive compensation benefits from VA until the $150,000 tort settlement is recouped.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board noted the Veteran had been afforded a VA cardiac examination in September 2015 and the examiner concluded that he did not have any current additional cardiac disability resulting from his August 2009 cardiac surgery.  In support of this conclusion, the examiner referenced cardiac findings made during a VA evaluation in June 2015 at the VA Medical Center in Muskogee, Oklahoma (VAMC Muskogee).  As the most recent treatment records from that facility in the file were dated in January 2015, the Board instructed the RO to obtain all treatment records from VAMC Muskogee dated from January 2015 through the present and all records from any other sufficiently identified VA facility.  

Pursuant to the February 2016 Board directives, the RO obtained records from the VAMC Muskogee and VAMC Little rock since January 2015.  However, the June 2015 echocardiogram referenced by the September 2015 VA examiner is only viewable in vista imaging.  Because the Board does not have direct access to this system and given the importance of this exact test result to the Veteran's appeal, in that if this result shows a cardiac disability it could support the Veteran's claim, the Board deems that a remand to obtain this test report is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment from VAMC Muskogee dated from February 2017 through the present.  

2.  The complete test results of the June 2015 echocardiogram administered at the VAMC Muskogee should be obtained for review by adjudicators.

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




